Citation Nr: 0941852
Decision Date: 11/03/09	Archive Date: 01/05/10

Citation Nr: 0941852	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  99-12 644	)	DATE NOV 03 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on February 17, 2009, concerning the issue of 
entitlement to service connection for warts, including as due 
to an undiagnosed illness, is warranted.

2.  Entitlement to service connection for warts, including as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to 
September 1992, including a tour in the Southwest Asia 
Theater of operations from September 1990 to March 1991 
during the Persian Gulf War.  He also served in the Army 
National Guard from March 2003 to June 2006. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which, among other things, denied service connection for 
warts.  

In his May 1999 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board in Washington, D.C.  His hearing was scheduled for 
January 2006.  However, he did not appear, provided no 
explanation for his absence, and did not request to 
reschedule his hearing.  The Board therefore deems his 
hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2009).

In an April 2006 decision, the Board remanded the case for 
additional evidentiary development.  Thereafter, the Board 
issued a decision on February 17, 2009, which adjudicated six 
claims, including the claim for service connection for warts, 
and remanded other claims for additional evidentiary 
development.  These other claims addressed in the Board's 
remand are (i) service connection for bilateral pes planus, 
bilateral joint disease of the feet, a bunion of the right 
foot, including as due to an undiagnosed illness; (ii) 
service connection for a left shoulder disability; and (iii) 
entitlement to an initial compensable rating for headaches.  
Since these claims are being developed pursuant to the 
Board's remand directives, they are not before the Board at 
this time.

On May 6, 2009, the Board received the Veteran's motion for 
reconsideration concerning its denial of his claim for 
service connection for warts, including as due to an 
undiagnosed illness.  In an October 2009 letter, the Board 
explained that it will vacate its decision of February 17, 
2009, concerning the issue of service connection for warts, 
thereby rendering his motion for reconsideration moot.  

Therefore, the only issue before the Board at this time is 
entitlement to service connection for warts, including as due 
to an undiagnosed illness.  This issue, however, is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On February 17, 2009, the Board issued a decision 
denying, in part, entitlement to service connection for 
warts, including as due to an undiagnosed illness.

2.  At the time of that Board decision, VA medical records 
showed treatment for a wart on the Veteran's scalp. 


CONCLUSION OF LAW

The criteria for vacating the Board decision of February 17, 
2009, concerning the issue of entitlement to service 
connection for warts, including as due to an undiagnosed 
illness, are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R.            § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 17, 2009, the Board issued a decision denying the 
Veteran's claim of entitlement to service connection for 
warts, to include as due to an undiagnosed illness, on the 
basis that there was no evidence of any warts.  However, the 
Board must vacate that prior decision because the Veteran was 
denied due process of law.

A VA outpatient treatment records dated in February 2007 show 
treatment for a wart on the Veteran's scalp.  This report was 
not associated with the claims file at the time of that 
Board's decision, thereby denying the Veteran proper due 
process.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  See also Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998).

When, as here, there has been a denial of due process of law, 
an appellate decision may be vacated by the Board at any time 
upon the request of the appellant or her representative, or 
on the Board's own motion.  38 C.F.R. 20.904.  The Board's 
decision of February 17, 2009, was not based on consideration 
of all the available evidence.  So to assure due process, the 
Board has decided to vacate that decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the Court.  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b).  
The Board will consider the merits of the appeal only after 
completion of action directed in the remand that follows this 
vacatur.


ORDER

The Board's decision of February 17, 2009, denying service 
connection for warts, including as due to an 
undiagnosed illness, is hereby vacated.


REMAND

As discussed above, the Board has vacated its February 2009 
decision denying service connection for warts, including as 
due to an undiagnosed illness, on the basis that the Veteran 
did not appear to have warts on any part of his body.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

The record, however, now shows that the Veteran was treated 
for a wart on his scalp in 2007.  This is the first medical 
evidence of this wart.  A VA compensation examination is 
therefore necessary to determine whether the Veteran's wart 
is related to service, to include exposure to any hazardous 
toxins while stationed in the Southwest Asia Theater of 
operations from September 1990 to March 1991 during the 
Persian Gulf War.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether he has a 
wart on his scalp as a result of service.  
The examiner should review the claims 
folder, including a copy of this remand, 
at the time of the examination.  
Following the examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has a wart, or 
residuals of a wart if already removed, 
on his scalp as a result of service, to 
include exposure to any hazardous toxins 
while stationed in the Southwest Asia 
Theater of operations from September 1990 
to March 1991 during the Persian Gulf 
War.  A complete rationale for any 
opinion expressed must be provided.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


Citation Nr: 0905721	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  99-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for impotence, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for keratosis pilaris, 
xerosis, and superficial folliculitis, including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for cardiomyopathy and 
an enlarged heart, including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for disability 
manifested by left abdominal pain, including as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a Mallory-Weiss 
tear of the esophagus, including as due to an undiagnosed 
illness.

6.  Entitlement to service connection for warts, including as 
due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral pes 
planus, bilateral joint disease of the feet, and a bunion of 
the right foot, including as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic sinus 
disease of the maxillary antra, including as due to an 
undiagnosed illness.

9.  Entitlement to service connection for obstructive sleep 
apnea, including as due to an undiagnosed illness.

10.  Entitlement to service connection for a left shoulder 
disability.

11.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
September 1992, including a tour in the Southwest Asia 
Theater of operations from September 1990 to March 1991 
during the Persian Gulf War.  He also served in the Army 
National Guard from March 2003 to June 2006.



This appeal to the Board of Veterans' Appeals (Board) is from 
October 1998 and April 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In his May 1999 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board in Washington, D.C.  His hearing was scheduled for 
January 2006.  However, he did not appear, provided no 
explanation for his absence, and did not request to 
reschedule his hearing.  The Board therefore deems his 
hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2008).

This case was previously before the Board.  In an April 2006 
decision, the Board adjudicated numerous claims, most of 
which have been resolved and therefore are no longer at 
issue.  With respect to the remaining claims on appeal, the 
Board granted the veteran's petition to reopen previously 
denied claims for service connection for left abdominal pain 
and for foot disabilities involving pes planus and joint 
disease of the feet and/or a bunion.  The Board then remanded 
these claims, as well as numerous other claims, for further 
development and readjudication.

The Board will now decide the veteran's claims of entitlement 
to service connection for impotence, a skin condition 
involving keratosis pilaris, xerosis, and superficial 
folliculitis, cardiomyopathy and an enlarged heart, a 
disability manifested by left abdominal pain, a Mallory-Weiss 
tear of the esophagus, and warts.

The remaining claims, however, for service connection for 
bilateral pes planus, bilateral joint disease of the feet, 
and a bunion of the right foot, chronic sinus disease of the 
maxillary antra, obstructive sleep apnea, and a left shoulder 
disability, as well as the claim for an initial compensable 
rating for headaches, are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Medication prescribed for the veteran's service-connected 
post-traumatic stress disorder (PTSD) contributes to his 
erectile dysfunction (i.e., impotence).

2.  The veteran has skin conditions - keratosis pilaris, 
xerosis, and superficial folliculitis, which are as likely as 
not related to his military service.

3.  The veteran first reported chest pain prior to his 
service in the Persian Gulf War, which has not been 
attributed to a known clinical diagnosis such as 
cardiomyopathy and an enlarged heart.

4.  The veteran's complaints of left abdominal pain have been 
attributed to his already service-connected irritable bowel 
syndrome (IBS).

5.  The veteran does not have a current disability involving 
a Mallory-Weiss tear of the esophagus.

6.  The veteran does not have any warts on his body. 



CONCLUSIONS OF LAW

1.  The veteran's impotence is proximately due to his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Resolving all reasonable doubt in his favor, the 
veteran's keratosis pilaris, xerosis, and superficial 
folliculitis were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

3.  A disability involving cardiomyopathy and an enlarged 
heart was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2008).

4.  A disability involving left abdominal pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.317 (2008).

5.  A disability involving Mallory-Weiss tear of the 
esophagus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2008).

6.  A disability involving warts was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

The VA has a duty to provide notification to a veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
With respect to his claims concerning impotence and a skin 
condition involving keratosis pilaris, xerosis, and 
superficial folliculitis, since service connection has been 
established for these disabilities by virtue of this 
decision, there is no need to discuss whether VA has 
satisfied its duties to notify and assist.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Even were the Board to 
assume for the sake of argument there has not been VCAA 
compliance, this is inconsequential because the veteran is 
still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to harmless error.  38 
C.F.R. § 20.1102.

The VCAA does apply, however, to the veteran's remaining 
claims which will be adjudicated in this decision.  With 
respect to the notice provisions, proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will obtain and assist the claimant in 
obtaining; and (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The VCAA notice requirements apply 
to all five elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006). 

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in January 1998, February 2000, May 2006, 
October 2006, and February 2008.  These letters informed him 
of the evidence required to substantiate his claims, as well 
as of his and VA's respective responsibilities in obtaining 
supporting evidence.  The veteran was also notified of the 
potential downstream disability-rating and effective-date 
elements if any of his claims are ultimately granted, as 
required in Dingess, supra.  But in any event a failure to 
provide such notice is nonprejudicial (i.e., harmless error) 
because the preponderance of the evidence is against the 
underlying claims for service connection.  So any question as 
to the appropriate downstream disability rating or effective 
date to be assigned is ultimately moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102 (2008).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all service and 
civilian treatment records identified by the veteran and his 
representative.  In addition, pursuant to the April 2006 
Board remand, the veteran was afforded various VA 
examinations in 2008 to determine whether he had a heart 
disorder, abdominal pain, a Mallory-Weiss tear of the 
esophagus, and warts as a result of service.  Since the 
examiner indicated that none of these conditions exist, 
except for left abdominal which is merely a symptom of his 
already service-connected irritable bowel syndrome, no 
additional evidentiary development is needed.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including heart 
disease, will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.   §§ 3.307, 3.309 
(2008).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

III.  Impotence

The veteran claims that he is impotent (i.e. erectile 
dysfunction) and that he first noticed this problem during 
his first period of active duty.  He later attributed this 
problem to his service in the Persian Gulf.  The evidence of 
record, however, indicates that his erectile dysfunction is 
partly due to medication prescribed for his service-connected 
post-traumatic stress disorder.  Therefore, the Board finds 
that service connection for impotence is warranted on a 
secondary basis.  38 C.F.R. § 3.310.

Service connection is permissible on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R.     § 3.310(a).  
This includes situations where a service-connected condition 
has chronically (i.e. permanently) aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R.          § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Service connection on a secondary 
basis required (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record shows that service connection has been established 
for post-traumatic stress disorder, which is being treated 
with psychopharmaceuticals.  In March 2008, a VA examiner 
reviewed the claims file and examined the veteran before 
concluding that the veteran's erectile dysfunction was due to 
multifactoral causes in that it was secondary to 
psychopharmaceuticals and antihypertensive medication.  In 
other words, the examiner concluded that the veteran's 
impotence (erectile dysfunction) is partly due to medication 
prescribed for his service-connected post-traumatic stress 
disorder.  In light of this opinion, service connection for 
impotence is warranted on a secondary basis.  See 38 C.F.R. 
§ 3.310; see also Wallin, 11 Vet. App. at 512.

IV.  Keratosis Pilaris, Xerosis, and Superficial Folliculitis

Service connection has been established for various skin 
conditions identified as seborrheic dermatitis, tinea 
versicolor, and pseudofolliculitis.  However, the veteran is 
also seeking service connection for other skin conditions 
identified as keratosis pilaris, xerosis, and superficial 
folliculitis.  

With respect to keratosis pilaris and superficial 
folliculitis, the Board finds that service connection is 
warranted for these two conditions.  VA treatment records 
show periodic treatment throughout the 1990s for keratosis 
pilaris and superficial folliculitis.  Although neither 
condition was observed during a VA examination in  March 
2008, it is apparent from the record that both conditions 
were simply inactive at that time, since they were noted at 
the time the veteran filed his claim for service connection.  
In other words, the record establishes a current disability 
with respect to both keratosis pilaris and superficial 
folliculitis.

The Board also finds that both keratosis pilaris and 
superficial folliculitis had their onset in service.  The 
Board acknowledges, as did the RO, that neither keratosis 
pilaris nor superficial folliculitis is specifically 
mentioned in the STRs for his first period of service.  
Nevertheless, these STRs show treatment beginning in 1987 for 
seborrheic dermatitis involving his scalp and part of his 
face, tinea versicolor involving his trunk, and 
pseudofolliculitis barbae involving his face, all of which 
have been service connected.  So the fact that the veteran 
had numerous skin problems in service - which probably 
overlapped, resulting in cormorbidity - make it highly 
probable that keratosis pilaris and superficial folliculitis 
were present but simply overlooked or misdiagnosed.  The 
record also shows that both keratosis pilaris and superficial 
folliculitis were diagnosed 1994, only a  few years after his 
first period of military service had ended.  These conditions 
were observed on the veteran's legs, buttocks, and torso - 
the same location as his other skin conditions which were 
deemed to be service connected.  

In light of these findings, the Board concludes that there 
appears to be a balance of positive and negative evidence 
concerning the issue of whether the veteran's keratosis 
pilaris and superficial folliculitis were present in service.  
Consequently, resolving all reasonable doubt in his favor, 
the Board finds that both keratosis pilaris and superficial 
folliculitis had their onset in service.  38 C.F.R. § 3.102.  
See also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  Thus, 
service connection for keratosis pilaris and superficial 
folliculitis is granted.

With respect to that aspect of the claim involving xerosis, 
however, the Board finds that service connection is not 
warranted.  The term xerosis is not a disability but a mere 
finding involving excessive dryness of the skin.  See 
Dorland's Illustrated Medical Dictionary 2070 (30th ed. 
2003).  The term "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  See 38 C.F.R. § 4.1.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. App. at 
439.  A mere symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See, e.g., Sanchez-Benitez, 13 Vet. App. at 284.

In other words, service connection for a skin condition 
manifested by xerosis is permitted, but service connection 
for the symptom of xerosis, by itself, is not.  And since 
service connection has been established for multiple skin 
conditions involving seborrheic dermatitis, tinea versicolor, 
pseudofolliculitis, keratosis pilaris, and superficial 
folliculitis, the veteran will be compensated for any xerosis 
caused by these conditions in the assigned rating.  

For these reasons and bases, the Board finds that service 
connection for keratosis pilaris and superficial folliculitis 
is warranted.  However, service connection for a separate 
disability involving xerosis is denied, since this is not a 
separate disability but only a symptom of his already 
service-connected skin conditions.  

V.  Cardiomyopathy and an Enlarged Heart

The veteran is seeking service connection for cardiomyopathy 
and an enlarged heart.  In numerous written statements, he 
claims that he has experienced chest pain since his service 
in the Persian Gulf.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim under all applicable 
theories of service connection.  

The veteran's claim fails under a direct theory of service 
connection because there is no medical evidence of a current 
disability to account for his complaints of chest pain - the 
first essential element of a successful service-connection 
claim under Hickson.  

The veteran's service treatment records (STRs) for his first 
period of service show that he was seen on numerous occasions 
since 1985 for chest pain.  These complaints, however, were 
never attributed to a known clinical diagnosis.  These 
records therefore provide evidence against the claim.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  

But even more significant is the fact that the veteran has 
never been diagnosed with a cardiovascular disorder to 
account for his subjective complaints of chest pain.  Of 
particular relevance, three VA examination reports dated in 
October 1993, May 1997, and March 2008 note that the 
veteran's cardiovascular system was normal.  In addition, VA 
treatment records as well as STRs for his second period of 
military service provide additional evidence against the 
veteran's claim, since none attributes the veteran's 
complaints of chest pain to a known clinical diagnosis, such 
as cardiomyopathy or an enlarged heart.  In fact, cardiac 
testing during a VA hospitalization in September 1996 was 
negative, while radiographs performed in February 1994 note 
that cardiomegaly was not present.  In short, there is simply 
no medical evidence of a current heart disability.

In the absence of a current disability involving 
cardiomyopathy or an enlarged heart, the veteran's claim must 
be denied on a direct basis.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

Even though the veteran's symptoms of chest pain have not 
been attributed to a known clinical diagnosis, the Board must 
nevertheless determine whether his claim can be granted under 
the theory that it is due to an undiagnosed illness from his 
service in the Persian Gulf.  Unfortunately the veteran's 
claim also fails under this theory, since the STRs clearly 
show that his complaints of chest pain first appeared in 
1985, approximately five years prior to his deployment to the 
Persian Gulf.  Therefore, there is simply no basis to 
attribute these complaints to his Persian Gulf service from 
September 1990 to March 1991.  See 38 C.F.R. § 3.317.  

The Board thus finds no medical basis to grant the veteran's 
claim under either a direct or a presumptive theory of 
service connection.  Despite his statements that he currently 
has a disability involving cardiomyopathy and an enlarged 
heart as a result of his service in the Persian Gulf, as a 
layman without medical expertise or training, his assertions 
are not considered competent medical evidence and therefore 
will not be considered.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions, including concerning diagnosis or etiology of a 
condition claimed).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for cardiomyopathy and 
an enlarged heart, including as due to undiagnosed illness.  
And as the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.          § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal of this claim is denied.

VI.  Left Abdominal Pain and Mallory-Weiss Tear of the 
Esophagus

The veteran claims that he suffers from left abdominal pain 
and has a Mallory-Weiss tear of the esophagus, both of which 
he believes began during his first period of active military 
service.  But after carefully reviewing the evidence of 
record, the Board finds that the preponderance of the 
evidence is against these claims.  

The record shows that the veteran's left abdominal pain is 
most likely a symptom of his already service-connected 
irritable bowel syndrome.  The record shows that the veteran 
has received continued periodic treatment for irritable bowel 
syndrome manifested by left abdominal pain throughout the 
1990s.  In May 2003, the RO granted service connection for 
irritable bowel syndrome and fibromyalgia, assigning a 40 
percent disability rating.  Since the veteran is already 
being compensated for his left abdominal pain due to his 
service-connected irritable bowel syndrome, the Board may not 
grant service connection for this symptom, standing alone, 
since doing so would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Hence, the appeal is denied. 

The Board also finds no basis to grant service connection for 
Mallory-Weiss tear of the esophagus, since the veteran does 
not have any current findings concerning a tear of the 
esophagus and hence no current disability.  The only medical 
evidence suggesting a tear of the esophagus is a September 
1996 VA hospitalization report which lists a diagnosis of a 
small Mallory-Weiss tear of the esophagus.  But this appears 
to have been an acute event with no chronic residuals, as all 
subsequent medical records show the veteran's esophagus to be 
entirely normal.  Significantly, in a March 2003 VA 
outpatient treatment record, after noting the veteran's 
complaint of abdominal pain, a VA physician commented that 
all studies had been negative and that he was satisfied with 
the diagnosis of irritable bowel.  The Board also places 
significant probative value on a March 2008 VA examination 
report which notes that a barium swallow was normal.  The 
examiner therefore declined to diagnose the veteran with any 
kind of disorder involving his esophagus.  

In short, the medical evidence clearly shows that the 
veteran's complaints of abdominal pain are due to his already 
service-connected irritable bowel syndrome, and, more 
importantly, he does not have a current disability involving 
a Mallory-Weiss tear of the esophagus.  The Board also points 
out that the veteran is not competent to attribute his 
abdominal pain to a clinical diagnosis involving a Mallory-
Weiss tear of the esophagus, which requires medical 
expertise.  See Grottveit and Espiritu v. Derwinski, both 
supra.  Thus, in the absence of a current disability 
involving Mallory-Weiss tear of the esophagus, service 
connection is not warranted.  See Degmetich, Sanchez-Benitez, 
Brammer, all supra.  

Since the veteran has not been diagnosed with a current 
disability involving a Mallory-Weiss tear of the esophagus, 
the Board has considered the potential theory that his 
complaints of pain are due to an undiagnosed illness stemming 
from his service in the Persian Gulf.  38 C.F.R. § 3.317.  
But as already pointed out, the Board emphasizes that the 
veteran is already being compensated for his abdominal pain 
in the assigned rating for his service-connected irritable 
bowel syndrome.  If the veteran's believes that the assigned 
rating for this disability is inadequate, he is free to file 
a claim for increased compensation benefits at any time.  
38 U.S.C.A. § 1155 (West Supp. 2005). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for left abdominal pain and for a 
Mallory-Weiss tear of the esophagus, including as due to 
undiagnosed illness.  And as the preponderance of the 
evidence is against the claims, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R.          § 3.102; Gilbert, 1 Vet. App. at 53- 56.  The 
appeal of this claim is therefore denied.

VII.  Warts

The veteran claims that he developed warts on his scalp as a 
result of his service in the Persian Gulf.  Although the 
record shows that he has a skin condition identified as 
seborrheic dermatitis on his scalp - for which service 
connection has been established - there is simply no evidence 
that he also has warts on his scalp or any other part of his 
body.  Of particular relevance, a March 1998 VA 
dermatological examination report notes that the examiner 
found no warts on any part of the veteran's body.  Since the 
veteran has no warts, his claim must be denied on a direct 
basis.  See Degmetich, Sanchez-Benitez; Brammer v. Derwinski, 
all supra.  

In addition, there is also no basis to grant service 
connection for warts under a presumptive theory of service 
connection pursuant to 38 C.F.R. § 3.317, because the record 
contains no objective evidence of a chronic undiagnosed 
disability involving warts.  In other words, the record would 
have to show some kind of growth on the veteran's skin which 
is unable to be attributed to a known clinical diagnosis.  
Instead, the evidence shows that the veteran's various skin 
conditions have all be attributed to known clinical 
diagnoses, for which service connection has been established.  

In reaching this decision, the Board has also considered the 
veteran's own lay statements in support of his claim.  While 
he may well believe that he has warts on this head as a 
result of his military service, as a layperson without any 
medical training and expertise, the veteran is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit and Espiritu, both supra.  The veteran is competent 
to comment on any symptoms involving his skin condition, but 
is not competent to provide a medical opinion concerning the 
appropriate diagnosis for these symptoms.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for warts.  And as the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal of this claim is denied.


ORDER

Service connection for impotence is granted.

Service connection for keratosis pilaris, xerosis, and 
superficial folliculitis is granted.

Service connection for cardiomyopathy and an enlarged heart, 
including as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by left 
abdominal pain, including as due to an undiagnosed illness, 
is denied.

Service connection for a Mallory-Weiss tear of the esophagus, 
including as due to an undiagnosed illness, is denied.

Service connection for warts is denied.


REMAND

The Board finds that additional evidentiary development is 
needed with respect to the veteran's claims for service 
connection for bilateral pes planus, bilateral joint disease 
of the feet, and a bunion of the right foot; chronic sinus 
disease of the maxillary antra; obstructive sleep apnea; and 
a left shoulder disability; as well as the claim for an 
initial compensable rating for headaches.  

The Board remanded the case in April 2006 to afford the 
veteran appropriate VA examinations to determine the nature 
and etiology of his claimed disabilities.  Unfortunately some 
of the examinations are inadequate and do not fully comply 
with the Board's prior remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the veteran is entitled, as a 
matter of law, to compliance with remand directives).  In 
addition, it was recently discovered that the veteran had 
another period of military service from March 2003 to June 
2006.  In light of this recent discovery, additional 
evidentiary development is required to determine whether 
several of his claimed disabilities, if unrelated to his 
first period of military service, were aggravated by his 
second period of military service.  38 U.S.C.A. §§ 1111, 
1137.

I.  Pes Planus, Bilateral Joint Disease of the Feet, and a 
Bunion

The Board believes that another VA examination is needed to 
determine the etiology of the veteran's foot disabilities 
involving bilateral pes planus, bilateral joint disease, and 
a bunion of the right foot.  The veteran's service treatment 
records (STRs) for his first period of service make no 
reference to foot problems, including pes planus, at the time 
he initially entered service in July 1980.  It therefore must 
be presumed that he entered service in sound condition.  38 
U.S.C.A. § 1111; see also VAOPGCPREC 3-2003.  The only 
reference to foot problems in the STRs is an entry dated 
March 1982, which shows treatment for a pulled muscle of the 
left foot.  Thus, none of the veteran's claimed disabilities 
involving pes planus, joint disease, and a bunion of the 
right foot appear to have been present during his first 
period of service. 

An October 1992 VA examination report, however, lists a 
diagnosis of pes planus.  This report is significant because 
it is dated just one month after the veteran's separation 
from active duty in September 1992.  The veteran was 
eventually treated for joint disease involving both feet and 
a bunion on his right foot during the 10-year gap between his 
two periods of active military service.  The veteran's pes 
planus also progressed during this time, as VA examiner in 
May 1997 characterized it as "severe."  In 2004, during his 
second period of active duty, the veteran underwent surgery 
to correct the bunion on his right foot.  

Pursuant to the Board's April 2006 remand, the veteran was 
afforded a VA examination in March 2008 to determine whether 
his foot disabilities are related to service.  After 
reviewing the claims file and examining the veteran's feet, 
the examiner diagnosed the veteran with pes planus, bilateral 
degenerative joint disease of the first metatarsophalangeal 
joint.  The examiner also noted that the veteran underwent a 
right bunionectomy in 2004.  However, the examiner indicated 
that he was unable to answer the question concerning the 
etiology of these disorders.  

Since this question remains unanswered, a remand is required 
to assure compliance with the Board's prior remand 
instructions.  See Stegall, supra.  Also, if any of the 
veteran's foot disorders are found to be unrelated to his 
first period of military service, the examiner should then 
comment on whether any of these disorders were caused or 
aggravated by his second period of military service. 



II.  Chronic Sinusitis and Obstructive Sleep Apnea

Pursuant to the April 2006 Board remand, the veteran was also 
afforded a VA examination in March 2008 to determine whether 
his sinusitis and obstructive sleep apnea are related to his 
first period of military service.  The basis for the remand 
was the fact that a June 1992 separation examination report 
notes the veteran's complaints of shortness of breath and 
frequent trouble sleeping.  Post-service medical records also 
show treatment for sinusitis throughout the 1990s and a 
diagnosis of obstructive sleep apnea in September 1996.  The 
March 2008 VA examination report lists diagnoses of chronic 
maxillary sinusitis and sleep apnea, but does not include an 
opinion as whether either condition is related to service.  

Another VA examination is therefore required to assure 
compliance with the Board's prior remand instructions.  See 
Stegall, supra.  If the examiner determines that either 
condition is not related to the veteran's first period of 
military service, the examiner should then comment on whether 
either disorder was caused or aggravated by his second period 
of military service. 

III.  Left Shoulder Disability

The STRs for the veteran's first period of service make no 
reference to left shoulder problems.  Indeed, the record 
indicates that he first developed left should pain during the 
10-year period between his two periods of active military 
service while working as a correctional officer.  An April 
2004 VA outpatient treatment record lists a diagnosis 
impingement syndrome of both shoulders.  This is significant 
because the veteran was on active duty with the Army National 
Guard at that time.

In light of these findings, the veteran should be afforded a 
VA examination to determine the exact nature, etiology, and 
approximate date of onset of his left shoulder disability.  
In particular, the examiner should comment on whether this 
disability was caused or aggravated by his second period of 
military service from March 2003 to June 2006. 

IV.  Headaches

The veteran is seeking an increased (compensable) rating for 
his headaches.  At a February 1998 VA examination, the 
veteran reported that "the pain sometimes gets so severe he 
has to lie down in a quiet[,] dark room."  So the veteran's 
headaches appear to cause prostrating attacks.  See Webster's 
New World Dictionary of American English, Third College 
Edition (1986), p. 1080, (prostration" is defined as "utter 
physical exhaustion or helplessness.")  This is important 
because the rating criteria for migraine headaches is based 
on the frequency of prostrating attacks.  See 38 C.F.R. 
§ 4.124a. Diagnostic Code 8100 (2008).  

Based on the evidence of record, however, the nature and 
frequency of these attacks is unclear.  Although the veteran 
was afforded a VA examination in March 2008, the examiner 
failed to indicate whether or not the veteran's headaches 
cause prostrating attacks, and, if so, the frequency of these 
attacks.  Another VA examination is therefore needed to 
address these questions.  See Massey v. Brown, 7 Vet. App. 
204 (1994) (holding that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his foot disabilities 
involving pes planus, joint disease of 
the feet, and a bunion or residuals of a 
bunionectomy of the right foot.  The 
claims file, including a complete copy of 
this remand, must be made available to 
the designated examiner for a review of 
the pertinent medical and other history.  
Following that review and an appropriate 
examination, the examiner should render 
an opinion as to the etiology and 
approximate date of onset of all 
diagnosed foot disorders, including pes 
planus, joint disease, and a bunion or 
residuals of a bunionectomy of the right 
foot.  The examiner should determine 
which, if any, had their onset during the 
veteran's first period of service from 
July 1980 to September 1992.  

If it is determined that any of the 
disorders did not have their onset during 
his first period of service, but instead 
had their onset during the 10-year gap 
between his two period of active duty 
service, the examiner should indicate 
whether any of the disorders permanently 
increased in severity during his second 
period of military service from March 
2003 to June 2006, and, if so, whether 
the worsening was merely the natural 
progression of the disorder or, instead, 
a chronic exacerbation of the condition 
resulting from the events in service.

In responding to this last question, the 
examiner should note that temporary or 
intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his sinusitis and obstructive 
sleep apnea.  The claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as the etiology and approximate 
date of onset of the veteran's sinusitis 
and obstructive sleep apnea, particularly 
whether either condition had its onset 
during his first period of military 
service from July 1980 to September 1992.  

If it is determined that either condition 
did not have its onset during his first 
period of military service, but instead 
began during the 10-year gap between his 
two periods of active military service, 
the examiner should indicate whether 
either disorder permanently increased in 
severity during his second period of 
military service from March 2003 to June 
2006, and, if so, whether the worsening 
was merely the natural progression of the 
disorder or, instead, a chronic 
exacerbation of the condition resulting 
from the events in service.

In responding to this last question, the 
examiner should note that temporary or 
intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his left shoulder disability.  
The claims file, including a complete 
copy of this remand, must be made 
available to the designated examiner for 
a review of the pertinent medical and 
other history.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should address the 
following: (a) whether the veteran has a 
left shoulder disability which clearly 
and unmistakably preexisted the veteran's 
second period military service from March 
2003 to June 2006; and, if so, (b) 
whether this disability clearly and 
unmistakable increased in severity during 
this period of service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the disability).  
If the examiner determines that a left 
shoulder disability did not preexist 
service, he or she should opine whether 
this disability had its onset in service 
or is otherwise medically related to an 
in-service injury or disease.

4.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and severity of his headaches  The 
claims file, including a complete copy of 
this remand, must be made available to 
the designated examiner for a review of 
the pertinent medical and other history.  
Following a review of the veteran's 
claims file and an examination of the 
veteran, the examiner should identify all 
symptoms associated with the veteran's 
headaches, including whether he 
experiences any prostrating attacks.  If 
the headaches cause characteristic 
prostrating attacks, the examiner should 
state the frequency with which they occur 
(i.e., averaging one in two months over 
the last several months, once per month 
over the last several months, or more 
often) and whether they impact on the 
veteran's ability to work. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


